          Case 1:19-cv-00124-CRH Document 36 Filed 04/30/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

Anthony M. Washington,                         )
                                               )
               Plaintiff,                      )       ORDER
                                               )
       vs.                                     )
                                               )
Reliance Telephone Systems and McLean          )       Case No. 1:19-cv-124
County,                                        )
                                               )
               Defendants.                     )


       Plaintiff was in state custody at the McLean County Jail when he initiated this action in June

2019. The record reflects that he has since been released and is presently residing in Southfield,

Michigan.

       The court held a status conference in the above-captioned action by telephone at 10:00 a.m.

CDT on April 30, 2020. Attorney Katherine Antonson appeared on behalf of the Defendant

Reliance Telephone Systems. Attorneys Bradley Wiederholt and Grant Bakke appeared on behalf

of Defendant McLean County. Plaintiff failed to appear.

       For the reasons articulated on the record, the court finds it prudent to schedule another status

conference with the parties to discuss, among other things, how discovery is progressing.

Accordingly, the court shall hold another status conference with the parties on July 2, 2020, at 9:00

a.m. CDT. The conference shall be by telephone. To participate in the conference, the parties

should dial (877) 810-9415 and enter access code 8992581.

       In the interim, plaintiff shall provide the Clerk’s office with a telephone number at which he

can be reached. Plaintiff should take heed that a failure on his part to provide the Clerk’s office with

a contact number, to communicate with defense counsel and meaningfully engage and participate

                                                   1
          Case 1:19-cv-00124-CRH Document 36 Filed 04/30/20 Page 2 of 2



in discovery, and to participate in future conferences may result in the dismissal of this action for

failure to prosecute. See Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to comply with

these rules or a court order, a defendant may move to dismiss the action or any claim against it.

Unless the dismissal order states otherwise, a dismissal under this subdivision (b) and any dismissal

not under this rule—except one for lack of jurisdiction, improper venue, or failure to join a party

under Rule 19—operates as an adjudication on the merits.”); Soliman v. Johanns, 412 F.3d 920, 922

(8th Cir. 2005) (“Even pro se litigants must comply with court rules and directives.”); see also Miller

v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (“District courts have the inherent power to dismiss sua

sponte for failure to prosecute, and we review the exercise of this power for abuse of discretion.”);

Sterling v. United States, 975 F.2d 411, 412 (8th Cir. 1993) (same).

       IT IS SO ORDERED.

       Dated this 30th day of April, 2020.
                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court




                                                  2
